[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           Sept. 15, 2009
                            No. 09-10788
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                              CLERK
                      ________________________

                    D. C. Docket No. 04-00082-CR-1

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

STANLEY LAWRENCE BURKE, SR.,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________

                          (September 15, 2009)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.
PER CURIAM:

      H. Wilson Haynes, Jr., appointed counsel for Stanley Lawrence Burke, Sr.,

in this direct criminal appeal, has moved to withdraw from further representation

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record confirms that

there are no issues of arguable merit on appeal. Therefore, counsel’s motion to

withdraw is GRANTED, and the district court’s order revoking Burke’s

supervised release and imposing his 12-month consecutive sentences under 18

U.S.C. § 3583(e)(3) is AFFIRMED.




                                         2